DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Final Action filed on 10/19/2022 is acknowledged.
Applicant amended claims 8, 9, and 18.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/9/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al. (US 2005/0001271) (hereafter Kobayashi).
Regarding claim 18, Kobayashi discloses a method, comprising: 
forming a first transistor (NM101 in Fig. 1, paragraph 0059) in a first layer (region where NM101 is formed); 
forming a second transistor (PM101 in Fig. 1, paragraph 0059) in a second layer (region where PM101 is formed) disposed above the first transistor (NM101 in Fig. 1); 
forming at least one gate (GE101 in Fig. 1, paragraph 0059) shared by the first (NM101 in Fig. 1) and second transistors (PM101 in Fig. 1) as gates thereof; and 
forming a conductive trace (I/O101 in Fig. 1, paragraph 0061) in a third layer (region where I/O101 is formed) interposed between the first (region where NM101 is formed) and second layers (region where PM101 is formed), wherein the conductive trace (I/O101 in Fig. 1) is disposed between the first (NM101 in Fig. 1) and second transistors (PM101 in Fig. 1) and passes through the at least one gate (GE101 in Fig. 1).
Regarding claim 20, Kobayashi further discloses the method of claim 18, wherein the first transistor (NM101 in Fig. 1) and the second transistor (PM101 in Fig. 1) are arranged in a first vertical plan; wherein the method further comprises: forming a third transistor (NM102 in Fig. 1, paragraph 0056) and a fourth transistor (PM102 in Fig. 1, paragraph 0053) above the third transistor (NM102 in Fig. 1), wherein the third (NM102 in Fig. 1) and fourth transistors (PM102 in Fig. 1) are arranged in a second vertical plan parallel to the first vertical plan; wherein the conductive trace (I/O101 in Fig. 1) is arranged below the fourth transistor (PM102 in Fig. 1).

Allowable Subject Matter
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Sengupta et al. (US 2020/0135735), discloses the first transistor 206 (Fig. 2B) comprises a first active area 222/224 (Fig. 2B, paragraph 0056) extending on a first layer 238 (Fig. 2B, paragraph 0059); the second transistor 204 (Fig. 2B) comprises a second active area 210/212 (Fig. 2B, paragraph 0055) extending on a second layer 228/230 (Fig. 2B, paragraph 0056) above the first layer 238 (Fig. 2B); and a conductive trace 234 (Fig. 2B, paragraph 0057) extending on a third layer 216/218 (Fig. 2B, paragraph 0055) but fails to disclose the third layer is interposed between the first and second layers. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: the third layer is interposed between the first and second layers in combination with other elements of claim 1.
In addition, a closest prior art, Sengupta et al. (US 2020/0135735), discloses a first conductive segment (rightmost 234 in Fig. 2B, paragraph 0057) disposed on the first active area 222/224 (Fig. 2B) and a second conductive segment 216/218 (Fig. 2B, paragraph 0066) disposed on the second active area 210/212 (Fig. 2B) but fails to disclose a surface of the first conductive segment is in contact with a surface of the first active area in combination with other elements of claim 9.

A closest prior art, Sengupta et al. (US 2020/0135735), discloses a semiconductor device, comprising: a first transistor 206 (Fig. 2B, paragraph 0056, wherein “N-type or P-type transistor”) disposed over a substrate 202 (Fig. 2B, paragraph 0054), wherein the first transistor 206 (Fig. 2B) comprises a first active area 222/224 (Fig. 2B, paragraph 0056) extending on a first layer 238 (Fig. 2B, paragraph 0059); a second transistor 204 (Fig. 2B, paragraph 0055, wherein “N-type or P-type transistor”) disposed over the first transistor 206 (Fig. 2B), wherein the second transistor 204 (Fig. 2B) comprises a second active area 210/212 (Fig. 2B, paragraph 0055) extending on a second layer 228/230 (Fig. 2B, paragraph 0056) above the first layer 238 (Fig. 2B); and a conductive trace 234 (Fig. 2B, paragraph 0057) extending on a third layer 216/218 (Fig. 2B, paragraph 0055), wherein the first to third layers (see Fig. 2B, wherein 238, 228/230, and 234 are separated from each other in vertical direction) are separated from each other in a first direction (vertical direction in Fig. 2B); wherein the first active area 222/224 (Fig. 2B), the second active area 210/212 (Fig. 2B), and the conductive trace 234 (Fig. 2B) overlap in a layout view (see Figs. 2B and 3) but fails to teach the third layer is interposed between the first and second layers as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend on claim 1.
In addition, a closest prior art, Sengupta et al. (US 2020/0135735), discloses (see 90 degrees rotated in counter-clockwise of Fig. 4) a semiconductor device, comprising: 35a first active area 222/224 (Fig. 2B, paragraph 0056) and a second active area 210/212 (Fig. 2B, paragraph 0055) that extend in a first direction (horizontal direction in Fig. 2B) and are separated from each other in a second direction (vertical direction in Fig. 2B) different from the first direction (horizontal direction in Fig. 2B), wherein the first active area 222/224 (Fig. 2B) is disposed over a substrate 202 (Fig. 2B, paragraph 0054); a first conductive segment (rightmost 234 in Fig. 2B, paragraph 0057) disposed on the first active area 222/224 (Fig. 2B) and a second conductive segment 216/218 (Fig. 2B, paragraph 0066) disposed on the second active area 210/212 (Fig. 2B), and a surface of the second conductive segment 216/218 (Fig. 2B) is in contact with a surface of the second active area 210/212 (Fig. 2B); a conductive trace 228/230 (Fig. 2B, paragraph 0056) that is interposed between the second conductive segment 216/218 (Fig. 2B) and the substrate 202 (Fig. 2B) and extends in the first direction (horizontal direction in Fig. 2B), wherein the first conductive segment 234 (Fig. 2B), the second conductive segment 216/218 (Fig. 2B), and the conductive trace 228/230 (Fig. 2B) overlap with each other in a layout view but fails to teach a surface of the first conductive segment is in contact with a surface of the first active area as the context of claim 9. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 10-17 depend on claim 9.

3. 	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 19 would be allowable because a closest prior art, Kobayashi et al. (US 2005/0001271), discloses forming a first transistor (NM101 in Fig. 1, paragraph 0059) and forming a conductive trace (I/O101 in Fig. 1, paragraph 0061) in a third layer (region where I/O101 is formed) interposed between the first (region where NM101 is formed) and second layers (region where PM101 is formed) but fails to disclose forming a plurality of conductive segments included in the first transistor; wherein the plurality of conductive segments are arranged below the conductive trace. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method, comprising: forming a plurality of conductive segments included in the first transistor; wherein the plurality of conductive segments are arranged below the conductive trace in combination with other elements of the base claim 18. 

Response to Arguments
1.     	Applicant's arguments filed 10/19/2022 have been fully considered.
2. 	Applicant's arguments with respect to claims 18 and 20 have been considered but are moot in view of the new ground(s) of rejection.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813